 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARCELLIOUS TUCKER,                               No. 2:17-cv-1798 MCE KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   JAROM A. DASZKO, M.D., et al.,
15                      Defendants.
16

17          Plaintiff is a prisoner, proceeding pro se and in forma pauperis. Plaintiff seeks relief

18   pursuant to 42 U.S.C. § 1983.

19          On December 18, 2018, the court ordered the United States Marshal to serve the

20   complaint on defendant. Process directed to defendant Jarom A. Daszko was returned unserved

21   because “Mailing returned via USPS “Return to Sender” “Unable to forward.” USMS unable to

22   locate at this time. Nothing further.” (ECF No. 20.) Therefore, plaintiff must provide additional

23   information to serve this defendant. Plaintiff shall promptly seek such information through

24   discovery, the California Public Records Act, Calif. Gov’t. Code §§ 6250, et seq., or other means

25   available to plaintiff. If access to the required information is denied or unreasonably delayed,

26   plaintiff may seek judicial intervention.

27   ////

28   ////
                                                      1
 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The Clerk of the Court is directed to send to plaintiff one USM-285 form, along with

 3   an instruction sheet and a copy of the complaint filed August 8, 2018;

 4             2. Within sixty days from the date of this order, plaintiff shall complete and submit the

 5   attached Notice of Submission of Documents to the court, with the following documents:

 6                    a. One completed USM-285 form for each defendant;

 7                    b. Two copies of the endorsed complaint filed August 8, 2018; and

 8                    c. One completed summons form (if not previously provided) or show good cause

 9   why he cannot provide such information.

10   Dated: February 20, 2019

11

12

13
     tuck1798.8e
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   MARCELLIOUS TUCKER,                           No. 2:17-cv-1798 MCE KJN P
10                    Plaintiff,
11         v.                                      NOTICE OF SUBMISSION OF
                                                   DOCUMENTS
12   JAROM A. DASZKO, M.D., et al.,
13                    Defendants.
14

15         Plaintiff hereby submits the following documents in compliance with the court's order

16   filed _____________________ :

17         ____           completed summons form

18         ____           completed USM-285 forms

19         ____           copies of the ___________________

20                                            Complaint

21   DATED:

22

23

24

25                                                     ________________________________

26                                                     Plaintiff

27

28
                                                   3
